Citation Nr: 1724709	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine (a cervical spine disability). 

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine (a low back disability).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1961 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to increased ratings for a cervical spine disability and a low back disability.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities. Therefore, entitlement to a TDIU is not considered part of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of this claim.

The Veteran was afforded VA spine examinations in September 2015 to determine the nature and severity of his cervical spine and low back disabilities.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that the September 2015 VA examinations are not adequate to decide the claim. In this regard, the reports do not include joint testing results for pain on both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the VA examination reports indicate that pain was noted on range of motion testing, but does not indicate the point at which pain began. Therefore, new examinations are necessary to obtain the results of such testing.

The Board also notes that the record contains conflicting lay and medical evidence of radiculopathy of the bilateral lower extremities and left upper extremity.  Evidence in support of a diagnosis of radiculopathy includes the Veteran's March 2015 report of shooting pains down the back of his legs; the Veteran's statement during September 2015 VA examination of intermittent pain radiating down both legs; the report of a positive right straight leg raising test in the February 2013 VA examination report; the Veteran's March 2015 report of shooting pains from the neck into the upper chest and head; and the Veteran's report during September 2015 VA examination of intermittent pain radiating to the anterior chest and down the left arm.  However, the September 2015 VA examination reports indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Therefore, remand is necessary for the VA examiner to address the Veteran's lay reports of radicular symptoms.  The examiner should note that the Veteran is competent to report feeling pain and to describe such pain.

In addition, the Veteran has reported that he has flare-ups.  While the September 2015 VA examiner stated that the Veteran did not report flare-ups of the low back and cervical spine disabilities, he also noted that the Veteran reported that his pain was aggravated by heavy lifting and prolonged standing, and his pain was worse by the end of the day.  When assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limitation of motion, VA must also consider the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, painful motion, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  When pain is associated with movement, the VA examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and instructed that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The VA examiners did not adequately address the degree of loss of function, to include any estimated loss of range of motion, which the Veteran experienced during flare-ups.  For these reasons, the September 2015 VA examination reports are inadequate, and new VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant VA treatment records since December 2012.

2. Ask the Veteran to identify any relevant private treatment records.  If any records are identified, obtain such records and associate them with the claims folder.

3. Provide the Veteran with a VA examination(s) to determine the nature and severity of his low back and cervical spine disabilities.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

It is imperative that the examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

In addition, the examiner should provide an opinion reconciling the conflicting lay and medical evidence of intermittent bilateral lower extremity and left upper extremity radiculopathy, and negative VA examination findings.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




